DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
1.	Applicant’s arguments filed on 06/02/2022 regarding claims 1-5, 7-19 and 21-30 in the remarks are fully considered but moot in view of new ground(s) of rejection. However, examiner respectfully disagrees with applicant’s characterization of the previously applied prior art Hessler (US PG Pub. No. 2018/0184359).

(i)	Applicant argues that the previously applied prior art Hessler does not teach the limitation(s): “generating a first packet having pre-decoded samples of a second packet and further indicating information to assist decoding the pre-decoded samples of the second packet” (please see pages 8-11 in arguments and remarks).
(i)	In the previous office action, examiner interpreted said “first node” as the relay wireless node 312 (as disclosed in Hessler); however, with the currently filed amendment (i.e. amendment to independent claims 1 and 29) the prior art still addresses all the limitation(s). This is because when the “1st wireless node” (as disclosed in Figure 7a of Hessler) is construed as said “first node” the figure shows that it has the capability of generating a first payload B0 comprising of indicator A1 (instructions required to process the second payload B1, please see paragraph [0095]). As shown in figure 7a, said first payload B0 comprise of not only the indicator A1 but also the second payload B1 as well and thus if 1st wireless node is construed as said first node then the limitation(s) “generating a first packet having pre-decoded samples of a second packet and indicating information to assist decoding the pre-decoded samples of the second packet	” is addressed by the prior art. Furthermore, figure 7a and paragraph [0094] discloses the 1st wireless node sends first assignment As0 (related to said first payload B0) and payload B0 to the relay wireless node. Therefore, Hessler address the other limitation(s) “providing an indication to a second node that the first packet includes the pre-decoded samples of the second packet; and transmitting the first packet to the second node”.

Response to Amendment
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 7, 10, 13, 24, 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Dependent claims 7, 10, 13, 24 and 27 recites “the information”. There is insufficient antecedent basis for the limitation(s) and it is therefore suggested to amend as “an information” or define “information” earlier in the claim or respective independent claims.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 7-8, 10, 12, 15, 21-22, 24, 26, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hessler (US PG Pub. No. 2018/0184359).
As per claim 1:
Hessler teaches a method for wireless communications by a first node (see paragraph [0023], discloses solutions for relaying that make use of a multi-hop relay chain, each relaying node independently decodes and forwards a payload packet originating from the transmitting node according to some route or routing algorithm. The transmitting node 311 as shown in figure 3 in this case could be construed as said first node), comprising:
generating a first packet having pre-decoded samples of a second packet (see Figure 7a, paragraphs [0094], [0164], 1st wireless node constructs a first payload data B0 (construed as said first packet) comprising of indicator A1 and second payload B1 (construed as said pre-decoded samples of a second packet). The first payload data B0 is mapped onto two data channels, i.e. PDCH1 and PDCH2 for indicator A1 and second payload B1 respectively) and indicating information to assist decoding the pre-decoded samples of the second packet (see paragraph [0095], said A1 (construed as said indicating information) comprises instructions on how to process the second payload data B1 (construed as said pre-decoded samples of a second packet));
providing an indication to a second node that the first packet includes the pre-decoded samples of the second packet (see paragraph [0094], the first wireless node 311 transmits assignment As0 relating to the first payload data B0 to the relaying wireless node 312);
	and transmitting the first packet to the second node (paragraph [0094], explicitly states: “The first wireless node 311 further transmits the first payload data B0 to the relaying wireless node 312 on several data channels”).
As per claim 7:
Hessler teaches the method of claim 1, wherein the information indicates formatting information for the pre-decoded samples of the second packet (see paragraph [0174], specifically, the direct soft-bit remapping means that the relaying wireless node 312 re-uses the same set of symbols of the same type for transmitting the second payload data B1. Paragraphs [0179]-[0180], also discloses said A1 comprise a transmission format for the second payload data B1).
As per claim 8:
Hessler teaches the method of claim 7, where the formatting information includes at least one of a bit width (see paragraph [0174], example of soft-bits includes 4 soft-values per 16 QAM symbol, for the reception) or compression scheme for the pre-decoded samples of the second packet (Note: limitation is recited in alternate form and thus not addressed by the prior art).
As per claim 10:
Hessler teaches the method of claim 6, wherein:
the first packet is transmitted to the second node via a transmitter node (see paragraph [0166], discloses a message Mi may be transmitted by the first wireless node 311 to the wireless node Di. The wireless node Di can be reached via a set S={Dji, …,Djj} of wireless nodes that each may reach Di);
and the information indicates a subset of information provided explicitly or implicitly to the transmitter node (see paragraphs [0179], [0183], the A1 indicator also comprise of demodulation reference signal assignments).
As per claim 12:
Hessler teaches the method of claim 10, wherein the subset of information includes at least one of: a transport block size (TBS) (Note: limitation is recited in alternate form and thus not addressed by the prior art), a channel coding scheme (Note: limitation is recited in alternate form and thus not addressed by the prior art), a low density parity check (LDPC) base graph index (Note: limitation is recited in alternate form and thus not addressed by the prior art), a time domain allocation (Note: limitation is recited in alternate form and thus not addressed by the prior art), a frequency domain allocation (Note: limitation is recited in alternate form and thus not addressed by the prior art), a demodulation reference signal (DMRS) configuration (see paragraphs [0179], [0183], the A1 indicator also comprise of demodulation reference signal assignments), or a rate-matching configuration (Note: limitation is recited in alternate form and thus not addressed by the prior art).
As per claim 15:
Hessler teaches a method for wireless communications by a first node (see paragraph [0023], discloses solutions for relaying that make use of a multi-hop relay chain, each relaying node independently decodes and forwards a payload packet originating from the transmitting node according to some route or routing algorithm. The relaying wireless node 312 as shown in figure 3 in this case could be construed as said first node), comprising:
decoding at least a first packet, from a second node (see paragraph [0095], after decoding the first assignment As0, the relaying wireless node 312 decodes the indicator A1 using the first assignment As0. Note: The first payload data B0 (construed as said first packet) comprise of said indicator A1), having a pre-decoded samples of a second packet (see Figure 7a, first payload data B0 (construed as said first packet) comprising of indicator A1 and second payload B1 (construed as said pre-decoded samples of a second packet) and indicating information to assist decoding the pre-decoded samples of the second packet (see paragraph [0095], said first payload data B0 also comprise of A1 (construed as said indicating information) comprising instructions on how to process the second payload data B1 (construed as said pre-decoded samples of a second packet);
obtaining an indication that the first packet includes the pre-decoded samples of the second packet (see paragraph [0094], the first wireless node 311 transmits assignment As0 relating to the first payload data B0 to the relaying wireless node 312);
and attempting to decode the second packet based on the pre-decoded samples of the second packet and using the indicated information (see paragraph [0095], after decoding the indicator A1, the relaying wireless node 312 uses the indicator A1 to process the second payload data B1).
As per claim 21:
Hessler teaches the method of claim 20, wherein the information indicates formatting information for the pre-decoded samples of the second packet (see paragraph [0174], specifically, the direct soft-bit remapping means that the relaying wireless node 312 re-uses the same set of symbols of the same type for transmitting the second payload data B1. Paragraphs [0179]-[0180], also discloses said A1 comprise a transmission format for the second payload data B1).

As per claim 22:
Hessler teaches the method of claim 21, where the formatting information includes at least one of a bit width (see paragraph [0174], example of soft-bits includes 4 soft-values per 16 QAM symbol, for the reception) or compression scheme for the pre-decoded samples of the second packet (Note: limitation is recited in alternate form and thus not addressed by the prior art).
As per claim 24:
Hessler teaches the method of claim 15, wherein:
the information indicates a subset of information provided explicitly or implicitly to the second node (see paragraphs [0179], [0183], the A1 indicator also comprise of demodulation reference signal assignments).
As per claim 26:
Hessler teaches the method of claim 24, wherein the subset of information includes at least one of: a transport block size (TBS) (Note: limitation is recited in alternate form and thus not addressed by the prior art), a channel coding scheme (Note: limitation is recited in alternate form and thus not addressed by the prior art), a low density parity check (LDPC) base graph index (Note: limitation is recited in alternate form and thus not addressed by the prior art), a time domain allocation (Note: limitation is recited in alternate form and thus not addressed by the prior art), a frequency domain allocation (Note: limitation is recited in alternate form and thus not addressed by the prior art), a demodulation reference signal (DMRS) configuration (see paragraphs [0179], [0183], the A1 indicator also comprise of demodulation reference signal assignments), or a rate-matching configuration (Note: limitation is recited in alternate form and thus not addressed by the prior art).
As per claim 29:
Hessler teaches an apparatus for wireless communications by a first node (see Figure 18, first wireless node 311), comprising:
at least one processor (see Figure 18, processor 1880);
and a memory coupled to the at least one processor (see Figure 18, processor 1880), the memory including instructions executable by the at least one processor (see paragraphs [0196]-[0198], discloses first wireless node 311 may be implemented by means of a computer program product comprising instructions, i.e., software code portions, which, when executed on at least one processor, cause the at least one processor to carry out the actions described therein, as performed by the first wireless node 311. Said computer program product may be stored on a computer-readable storage medium and thus a memory) to cause the apparatus to:
generate a first packet having pre-decoded samples of a second packet (see Figure 7a, paragraphs [0094], [0164], 1st wireless node constructs a first payload data B0 (construed as said first packet) comprising of indicator A1 and second payload B1 (construed as said pre-decoded samples of a second packet). The first payload data B0 is mapped onto two data channels, i.e. PDCH1 and PDCH2 for indicator A1 and second payload B1 respectively) and indicating information to assist decoding the pre-decoded samples of the second packet (see paragraph [0095], said A1 (construed as said indicating information) comprises instructions on how to process the second payload data B1 (construed as said pre-decoded samples of a second packet));
provide an indication to a second node that the first packet includes the pre-decoded samples of the second packet (see paragraph [0094], the first wireless node 311 transmits assignment As0 relating to the first payload data B0 to the relaying wireless node 312);
	and transmit the first packet to the second node (paragraph [0094], explicitly states: “The first wireless node 311 further transmits the first payload data B0 to the relaying wireless node 312 on several data channels”).
As per claim 30:
Hessler teaches an apparatus for wireless communications by a first node (see Figure 19), comprising:
at least one processor (see Figure 19, processor 1980);
and a memory coupled to the at least one processor (see Figure 19, memory 1990), the memory including instructions executable by the at least one processor (see paragraph [0227], discloses relaying wireless node 312 may be implemented by means of a computer program product comprising instructions, i.e., software code portions, which, when executed on at least one processor, cause the at least one processor to carry out the actions described therein, as performed by the relaying wireless node 312. Said computer program product may be stored on a computer-readable storage medium and thus a memory) to cause the apparatus to:
decode at least a first packet, from a second node (see paragraph [0095], after decoding the first assignment As0, the relaying wireless node 312 decodes the indicator A1 using the first assignment As0. Note: The first payload data B0 (construed as said first packet) comprise of said indicator A1), having a pre-decoded samples of a second packet (see Figure 7a, first payload data B0 (construed as said first packet) comprising of indicator A1 and second payload B1 (construed as said pre-decoded samples of a second packet) and indicating information to assist decoding the pre-decoded samples of the second packet (see paragraph [0095], said first payload data B0 also comprise of A1 (construed as said indicating information) comprising instructions on how to process the second payload data B1 (construed as said pre-decoded samples of a second packet);
obtain an indication that the first packet includes the pre-decoded samples of the second packet (see paragraph [0094], the first wireless node 311 transmits assignment As0 relating to the first payload data B0 to the relaying wireless node 312);
and attempt to decode the second packet based on the pre-decoded samples of the second packet and using the indicated information (see paragraph [0095], after decoding the indicator A1, the relaying wireless node 312 uses the indicator A1 to process the second payload data B1).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 3, 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hessler in view of Shan (US PG Pub. No. 2019/0350047).
As per claim 3:
Hessler teaches the method of claim 1 with the exception of:
further comprising providing a configuration for packets including pre-decoded samples via radio resource control (RRC) signaling.
Shan teaches further comprising providing a configuration for packets including pre-decoded samples via radio resource control (RRC) signaling (see paragraph [0164], discloses the eRelay UE decodes from an eNB an RRC configuration message that indicates a layer-2 relay arrangement wherein the eRelay UE is to operate as a relay between the eRemote UE and the eNB. The layer-2 relay arrangement involves decoding packets from the eRemote UE; reassembling the decoded packets in accordance with sequence numbers of the decoded packets; and encoding the reassembled packets for relay to the eNB).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of RRC configuration message (as disclosed in Shan) into Hessler as a way of indicating to the eRelay UE the relay arrangement for decoding and reassembling packets to be relayed to the eNB (please see paragraph [0153] of Shan). As such, implementing such relay arrangement helps to improve capacity and/or performance (please see paragraph [0003] of Shan).
As per claim 5:
Hessler in view of Shan teaches the method of claim 3, wherein:
the first node is a transmitter node (Hessler, see Figure 7a, paragraph [0096], the relaying wireless node 312 is a transmitter node since it sends the second As1 to the second wireless node 322).
Hessler does not teach and the indication is provided via the configuration.
Shan teaches and the indication is provided via the configuration (see paragraph [0164], the layer-2 relay arrangement comprising of how the packets are decoded and reassembled in sequence is provided to eRelay UE by the eNB via RRC configuration message).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of RRC configuration message (as disclosed in Shan) into Hessler as a way of indicating to the eRelay UE the relay arrangement for decoding and reassembling packets to be relayed to the eNB (please see paragraph [0153] of Shan). As such, implementing such relay arrangement helps to improve capacity and/or performance (please see paragraph [0003] of Shan).
Claim 17 is rejected in the same scope as claim 3.
9.	Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hessler in view of Shan and further in view of Murakami (US PG Pub. No. 2011/0099446).
As per claim 4:
Hessler in view of Shan teaches the method of claim 3 with the exception of:
wherein the configuration indicates at least one of a number of bits per pre-decoded sample.
Murakami teaches wherein the configuration indicates at least one of a number of bits per pre-decoded sample (see paragraph [0369], discloses the information for the number of missing packets before decoding includes the number of bits necessary for restoring the packets).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the decoding of packets based on predetermined threshold value (as disclosed in Murakami) into both Hessler and Shan as a way of restoring the necessary packets for retransmission (please see paragraph [0369] of Murakami). Therefore, implementing such data processing method ensures packet error is less likely to occur at the time of retransmission (please see paragraph [0006] of Murakami).
Claim 18 is rejected in the same scope as claim 4.

10.	Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hessler in view of Benammar (US PG Pub. No. 2015/0124694).
As per claim 9:
Hessler teaches the method of claim 7, wherein the first node is a relay node (see Figure 7a, paragraph [0096], relaying wireless node 312) with the exception of:
and wherein:
the pre-decoded samples of the second packet comprise logarithmic-likelihood ratios (LLRs);
and the formatting information includes a number of decoder-iterations after which the LLRs were generated.
Benammar teaches and wherein:
the pre-decoded samples of the second packet comprise logarithmic-likelihood ratios (LLRs) (see paragraph [0129], discloses for each receiver, the decoder receives as input intrinsic LLRs of the coded bits and they deliver the extrinsic LLRs on the coded bits);
and the formatting information includes a number of decoder-iterations after which the LLRs were generated (see paragraph [0129], after reinterleaving, the extrinsic LLRs are used as a priori LLRs at the inputs of the detector. Iterations are then stopped when the messages are perfectly decoded or after a certain number of iterations, which the number can be set).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the method of joint decoding (as disclosed in Benammar) into Hessler. The motivation for doing so would be to reach a maximum order of diversity (please see paragraph [0020] of Benammar).
Claim 23 is rejected in the same scope as claim 9.

11.	Claims 14 and 28 are rejected under rejected under 35 U.S.C. 103 as being unpatentable over Hessler in view of Dao (US Patent No. 6,128,687).
As per claim 14:
Hessler teaches the method of claim 1 with the exception of:
wherein the indication indicates whether the first packet includes a combination of pre-decoded and decoded samples.
Doan teaches wherein the indication indicates whether the first packet includes a combination of pre-decoded and decoded samples (see Col 8, lines 8-25, microprocessor 5 is provided with integer and floating-point instructions beginning with fetch stage 21, precode 0 stage 23, precode 1 stage 25 and instruction decode stage 27).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the set of instructions (as disclosed in Doan) into Hessler as a way of performing precoding and decoding operations (see Col 5, lines 24-50 of Doan). Thus implementing set of instructions as computational routines helps to improve the microprocessor performance (please see Col 2, lines 44-56 of Doan).
	Claim 28 is rejected in the same scope as claim 14.

12.	Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hessler in view of Smith (US PG Pub. No. 2009/0119485).
As per claim 11:
Hessler teaches the method of claim 10 with the exception of:
wherein the subset of information depends on a formatting of the pre-decoded samples of the second packet.
Smith teaches wherein the subset of information depends on a formatting of the pre-decoded samples of the second packet (see paragraph [0028], discloses provided instructions depends on formatting of the precoding bits).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the formatting of precode bits (as disclosed in Smith) into Hessler as a way of supporting efficient processing (please see paragraph [0028] of Smith).
Claim 25 is rejected in the same scope as claim 11.
13.	Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hessler in view of Kudaravalli (US PG Pub. No. 2018/0095752).
As per claim 13:
Hessler teaches the method of claim 6 with the exception of:
wherein:
a subset of the information is derived from second information indicated for the second packet that also contains pre-decoded information about the second packet.
Kudaravalli teaches wherein:
a subset of the information is derived from second information indicated for the second packet that also contains pre-decoded information about the second packet (see paragraph [0088], discloses deriving information representing plurality of operations from a fetched block of program instructions as well as the precoding information).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the decoding process (as disclosed in Kudavaralli) into Hessler as a way of simplifying the decode logic, saving power and improving performance (please see paragraph [0088] of Kudaravalli).
	Claim 27 is rejected in the same scope as claim 13.
14.	Claims 2, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hessler in view of Horiuchi (US PG Pub. No. 2008/0305740).
	As per claim 2:
	Hessler teaches the method of claim 1 with the exception of:
	wherein:
	the first node is a relay node;
	and the second packet comprises a source packet from a transmitter node.
	Horiuchi teaches wherein:
	the first node is a relay node (see Figure 4, relay station unit 150);
	and the second packet comprises a source packet from a transmitter node (see paragraph [0143], the relay station unit performs precoding and decoding operation on the relay signal. Figure 8 shows the relay signal is originally from base station unit and thus said base station 200 is the transmitter node).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Horiuchi into Hessler. The motivation for doing so would be to prevent increases in the consumption of power (please see paragraph [0007] of Horiuchi).
	Claim 16 is rejected in the same scope as claim 2.
15.	Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hessler in view of Shan and further in view of Horiuchi.
	As per claim 19:
	Hessler in view of Shan teaches the method of claim 17 with the exception of:
	wherein:
	the first node is a receiver node;
	the indication is obtained by the receiver node from a transmitter node via the configuration;
	and the second node is a relay node.
	Horiuchi teaches wherein:
	the first node is a receiver node (see Figure 8, mobile station unit 100);
	the indication is obtained by the receiver node from a transmitter node via the configuration (see paragraph [0143], the respective relay devices receives a synthesized relay signal that is pre-coded from the base station);
	and the second node is a relay node (see Figure 8, relay station unit 170-2).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Horiuchi into both Hessler and Shan. The motivation for doing so would be to prevent increases in the consumption of power (please see paragraph [0007] of Horiuchi).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474